Exhibit 10.1

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIRD AMENDMENT TO SEVENTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Third
Amendment”), dated as of April 15, 2020, by and among DESTINATION XL GROUP,
INC., a Delaware corporation, for itself and as Lead Borrower (in such capacity,
the “Lead Borrower”) for the other Borrowers (individually, a “Borrower” and,
collectively, the “Borrowers”), the Borrowers, the Guarantors, the Lenders party
hereto and BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent
(in such capacities, the “Agent”).

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Agent, among others,
have entered into a certain Seventh Amended and Restated Credit Agreement, dated
as of May 24, 2018, as amended by a certain First Amendment to Seventh Amended
and Restated Credit Agreement, dated as of June 3, 2019, and as amended by a
certain Waiver and Second Amendment to Seventh Amended and Restated Credit
Agreement, dated as of September 5, 2019 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

 

WHEREAS, the parties to the Credit Agreement desire to modify certain provisions
of the Credit Agreement as provided herein;

 

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1.

Incorporation of Terms and Conditions of Credit Agreement.   Except as amended
hereby, all of the terms and conditions of the Credit Agreement (including,
without limitation, all definitions set forth therein) are specifically
incorporated herein by reference.  Except as amended hereby, all capitalized
terms used (including in the preamble hereto) but not otherwise defined herein
shall have the same meaning as in the Credit Agreement, as applicable.

2.

Representations and Warranties.  Each Loan Party hereby represents and warrants
that, as of the Third Amendment Effective Date, (i) no Default or Event of
Default exists under the Credit Agreement or under any other Loan Document and
(ii) all representations and warranties contained in the Credit Agreement or in
any other Loan Document are true and correct in all material respects, except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they are true and correct as of such earlier
date, (ii) in the case of any representation and warranty qualified by
materiality, they are true and correct in all respects.

3.

Ratification of Loan Documents, Guaranties and Security Interests.  The Credit
Agreement, as hereby amended, and all other Loan Documents, are hereby ratified,
confirmed and re-affirmed in all material respects and shall continue in full
force and effect.  Each Guarantor hereby acknowledges, confirms and agrees that
its Guaranteed Obligations as a Guarantor under, and as defined in, the Facility
Guaranty include, without limitation, all Obligations



 

 

 

 

 



--------------------------------------------------------------------------------

 

of the Loan Parties at any time and from time to time outstanding under the
Credit Agreement and the other Loan Documents, each as amended hereby.  The Loan
Parties hereby acknowledge, confirm and agree that the Loan Documents and any
and all Collateral pledged to the Agent, for the benefit of the Secured Parties
(as defined in the Security Agreement), pursuant to the Loan Documents as
amended hereby shall continue to secure all applicable Obligations of the Loan
Parties at any time and from time to time outstanding under the Credit Agreement
(as amended hereby) and the other Loan Documents.  

4.

Amendments to Credit Agreement.  Subject to the satisfaction or waiver of the
conditions precedent set forth in Section 5 hereof:

 

a.

Article I of the Credit Agreement is hereby amended as follows:

 

i.

The definition of “Accelerated Borrowing Base Delivery Event” is hereby amended
by deleting each reference to “twelve and one-half percent (12.5%)” and
substituting “fifteen percent (15%)” in its stead.

 

ii.

The pricing grid contained in subsection (b) of the definition of “Applicable
Margin” is hereby deleted in its entirety and the following is substituted in
its stead:

 

 

Level

Average Revolving Availability

Applicable Margin for Revolving Loans that are LIBOR Rate Loans

Applicable Margin for Revolving Loans that are Base Rate Loans

Applicable Margin for FILO Loans that are LIBOR
Rate Loans from September 5, 2019 through May 24, 2021

Applicable Margin for FILO Loans that are Base Rate Loans from September 5, 2019
through May 24, 2021

Applicable Margin for FILO Loans that are LIBOR
Rate Loans after May 24, 2021 through the Maturity Date

Applicable Margin for FILO Loans that are Base Rate Loans after May 24, 2021
through the Maturity Date

I

Greater than 35% of the Borrowing Base

2.75%

1.75%

4.75%

3.75%

4.25%

3.25%

 

-2-

 

--------------------------------------------------------------------------------

 

II

Less than or equal to 35% of the Borrowing Base

3.00%

2.00%

5.00%

4.00%

4.50%

3.50%

 

 

iii.

The definition of “Base Rate” is hereby deleted in its entirety and the
following is substituted in its stead:

““Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the LIBOR Rate plus 1.00% (which rate, for the avoidance
of doubt, shall not be less than the LIBOR Floor).  The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate.  Any change in such prime rate announced by Bank
of America shall take effect at the opening of business on the day specified in
the public announcement of such change. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 3.03 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above.

 

i.

The definition of “Disposition” is hereby amended by adding “and whether
effected pursuant to a Division or otherwise” in the second line of such
definition after “whether in one transaction or in a series of transactions”.

 

ii.

The definition of “Federal Funds Rate” is hereby deleted in its entirety and the
following is substituted in its stead:

““Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.”

 

-3-

 

--------------------------------------------------------------------------------

 

 

iii.

The definition of “FILO Advance Rate” is hereby deleted in its entirety and the
following is substituted in its stead:

“FILO Advance Rate” shall mean the percentages set forth below:

Period

FILO Advance Rate

From the Third Amendment Effective Date through December 31, 2020

10%

From January 1, 2021 until May 24, 2021

7.5%

From May 25, 2021 until the Maturity Date

5%

 

 

iv.

The definition of “FILO IP Advance Rate” is hereby deleted in its entirety and
the following is substituted in its stead:

“FILO IP Advance Rate” shall mean the percentages set forth below:

Period

FILO IP Advance Rate

From the Third Amendment Effective Date through December 31, 2020

50%

From January 1, 2021 through May 24, 2021

45%

From May 25, 2021 through May 24, 2022

40%

From May 25, 2022 through the Maturity Date

35%

 

 

i.

The definition of “LIBOR Rate” is hereby deleted in its entirety and the
following is substituted in its stead:

““LIBOR Rate” means the higher of:

(i) the LIBOR Floor, and

(ii) (a)    for any Interest Period with respect to a LIBOR Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration or any other Person

 

-4-

 

--------------------------------------------------------------------------------

 

that takes over the administration of such rate for U.S. Dollars for a period
equal in length to such Interest Period (“LIBOR”) as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(b)for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day.”

 

i.

The definition of “LIBOR Rate Loan” is hereby amended by deleting the reference
to “Adjusted LIBOR Rate” and substituting “LIBOR Rate” in its stead.

 

ii.

The definition of “Permitted Indebtedness” is hereby amended by (i) deleting the
conjunction “and” at the end of clause (i) therein, (ii) adding the following
new clause (j) at the end thereof and (iii) relettering the existing clause (j)
as clause (k):

“(j)Indebtedness evidenced by promissory notes entered into with merchandise
vendors in satisfaction of outstanding account payables balances for existing
goods that have already been shipped and with interest rates, maturity and other
terms that are otherwise acceptable to the Agent in an aggregate principal
amount not to exceed $15,000,000 in the aggregate; and”

 

iii.

The definitions of “Adjusted LIBOR Rate”, “Covenant Compliance Event” and
“Statutory Reserve Rate” are hereby deleted in their entirety.

 

iv.

By adding the following new definitions in appropriate alphabetical order:

““Adjustment” has the meaning specified in Section 3.03(b).

““BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.”

 

-5-

 

--------------------------------------------------------------------------------

 

““Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).”

““Covered Party” has the meaning specified in Section 10.26.”

““Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.”

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.”

““LIBOR” has the meaning specified in the definition of LIBOR Rate.”

““LIBOR Floor” means 1.00% per annum.”

““LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Agent designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by the Agent from time to time).”

““LIBOR Successor Rate” has the meaning specified in Section 3.03(b).

““LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Agent in a manner substantially consistent with market practice
(or, if the Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Agent determines is

 

-6-

 

--------------------------------------------------------------------------------

 

reasonably necessary in connection with the administration of this Agreement).”

““London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.”

““QFC Credit Support” has the meaning specified in Section 10.26. ”

““Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR Rate in loan
agreements similar to this Agreement.”

““Scheduled Unavailability Date” has the meaning specified in Section 3.03(b).

““SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body. ”

““SOFR-Based Rate” means SOFR or Term SOFR.”

““Supported QFC” has the meaning specified in Section 10.26.”

““Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Agent) as long as any of the Interest Period
options set forth in the definition of “Interest Period” and that is based on
SOFR and that has been selected or recommended by the Relevant Governmental
Body, in each case as published on an information service as selected by the
Agent from time to time in its reasonable discretion.”

““Third Amendment Effective Date” means April 15, 2020.”

““U.S. Special Resolution Regimes” has the meaning specified in Section 10.26.”

 

v.

By adding the following new clause (e) at the end of Section 1.02 thereof:

“(e)Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be

 

-7-

 

--------------------------------------------------------------------------------

 

deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).”

 

vi.

By adding the following new Section 1.07 at the end of such Article I thereof:

“1.07 Interest Rates.  The Agent does not warrant, nor accept responsibility,
nor shall the Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of “LIBOR
Rate” or with respect to any rate that is an alternative or replacement for or
successor to any of such rate (including, without limitation, any LIBOR
Successor Rate) or the effect of any of the foregoing, or of any LIBOR Successor
Rate Conforming Changes.”

 

b.

Section 2.08 of the Credit Agreement is hereby amended by (i) deleting each
reference in such Section to “Adjusted LIBOR Rate” and substituting “LIBOR Rate”
in its stead and (ii) adding “and Section 3.03(b)” right before subclause
(a)(i).

 

c.

Section 3.02 of the Credit Agreement is hereby amended by adding “Subject to the
provisions set forth in Section 3.03(b) below” at the beginning of such Section.

 

d.

Section 3.03 of the Credit Agreement is hereby amended by (i) labeling the
existing paragraph in such Section as clause (a), (ii) adding “Subject to
Section 3.03(b) below,” to the beginning of such new clause (a) and (iii) adding
the following new clause (b) at the end thereof:

“(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Lead Borrower or Required Lenders notify the
Agent (with, in the case of the Required Lenders, a copy to the Lead Borrower)
that the Lead Borrower or Required Lenders (as applicable) have determined,
that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

-8-

 

--------------------------------------------------------------------------------

 

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans, provided that, at
the time of such statement, there is no successor administrator that is
satisfactory to the Agent, that will continue to provide LIBOR after such
specific date (such specific date, the “Scheduled Unavailability Date”); or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Lead Borrower may
amend this Agreement solely for the purpose of replacing LIBOR in accordance
with this Section 3.03 with (x) one or more SOFR-Based Rates or (y) another
alternate benchmark rate giving due consideration to any evolving or then
existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Agent shall have posted such proposed amendment
to all Lenders and the Lead Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment.   Such LIBOR Successor Rate shall be applied in
a manner consistent with market practice; provided that to the extent such
market practice is not administratively feasible for the Agent, such LIBOR
Successor Rate shall be applied in a manner as otherwise reasonably determined
by the Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Lead Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR

 

-9-

 

--------------------------------------------------------------------------------

 

Rate Loans shall be suspended, (to the extent of the affected LIBOR Rate Loans
or Interest Periods), and (y) the LIBOR Rate component shall no longer be
utilized in determining the Base Rate.  Upon receipt of such notice, the Lead
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

(c)In connection with the implementation of a LIBOR Successor Rate, the Agent
will have the right to make LIBOR Successor Rate Conforming Changes from time to
time and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement; provided that, with respect to any such amendment
effected, the Agent shall post each such amendment implementing such LIBOR
Successor Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective.”

 

e.

Section 7.04 of the Credit Agreement is hereby amended by adding “(including, in
each case, pursuant to a Division)” in the heading of such Section after “(or
agree to do any of the foregoing)”.

 

f.

The provisions of Article VII of the Credit Agreement are hereby amended as
follows:

 

i.

Section 7.06 of the Credit Agreement is hereby amended by deleting the
introductory paragraph in its entirety and substituting the following paragraph
in its stead:  

“Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that at any time after
December 31, 2020, each of the following shall be permitted so long as no
Default or Event of Default shall have occurred and be continuing prior, or
immediately after giving effect, to the following, or would result therefrom:”

 

ii.

Section 7.15 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted in its stead:  

 

-10-

 

--------------------------------------------------------------------------------

 

“7.15 Financial Covenant.  Permit Availability at any time to be less than the
greater of (x) ten percent (10%) of the Revolving Loan Cap (calculated without
giving effect to the FILO Push Down Reserve) or (y) $10,000,000.”

 

iii.

Article VII of the Credit Agreement is hereby amended by adding the following
new Section 7.16 at the end thereof:

“7.16 Excess Cash Amounts.  The Loan Parties shall not permit the aggregate
amount of cash in DDAs (including all disbursement accounts), the Controlled
Accounts, and the Collection Account maintained by the Loan Parties to exceed
$1,000,000 at any time that Availability is less than fifteen percent (15%) of
the Borrowing Base (calculated without giving effect to the FILO Push Down
Reserve).”

 

g.

The provisions of Article X of the Credit Agreement are hereby amended as
follows:

 

i.

Section 10.01 of the Credit Agreement is hereby amended by adding “Subject to
Section 3.03(b)” at the beginning of clause (a) of such Section.

 

ii.

Article X of the Credit Agreement is hereby amended by (i) renumbering existing
Section 10.26 as Section 10.27 and (ii) adding the following new Section 10.26
at the end thereof:

“10.26Acknowledgement Regarding Any Supported QFCs.   To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same

 

-11-

 

--------------------------------------------------------------------------------

 

extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.”

 

h.

Exhibit F of the Credit Agreement is hereby amended and restated in its entirety
as of the Third Amendment Effective Date as set forth in Annex A hereto.

5.

Conditions to Effectiveness.  This Third Amendment shall not be effective until
each of the following conditions precedent has been fulfilled to the
satisfaction of the Agent (such date being the “Third Amendment Effective
Date”):

 

a.

This Third Amendment shall have been duly executed and delivered by the Loan
Parties and the Required Supermajority Lenders.  The Agent shall have received a
fully executed original hereof.

 

b.

All action on the part of each Loan Party necessary for the valid execution,
delivery and performance by such Loan Party of this Third Amendment shall have
been duly and effectively taken.

 

c.

After giving effect to this Third Amendment, no Default or Event of Default
shall have occurred and be continuing.

 

d.

The Agent shall have received an updated Borrowing Base Certificate.

6.

Loan Document.  This Third Amendment shall constitute a Loan Document for all
purposes.

7.

Binding Effect.  The terms and provisions hereof shall be binding upon the
parties hereto and their successors and assigns and shall inure to the benefit
of the Agent and each Lender and their respective successors and assigns.

8.

Multiple Counterparts.   This Third Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original,

 

-12-

 

--------------------------------------------------------------------------------

 

but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this Third
Amendment by telecopy, pdf or other electronic transmission shall be as
effective as delivery of a manually executed counterpart of this Third
Amendment.

9.

Severability.  If any provision of this Third Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Third Amendment shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

10.

Headings.  The headings at various places in this Third Amendment are intended
for convenience only and shall not affect the interpretation of this Third
Amendment.

11.

Governing Law.  THIS THIRD AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS THIRD AMENDMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

[Signature Pages Follow]

 

 

-13-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Third Amendment has been duly executed and delivered by
each of the parties hereto as of the date first above written and is intended to
take effect as a sealed instrument.

 

 

BORROWERS:

 

DESTINATION XL GROUP, INC., as a Lead Borrower and a Borrower

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CMRG APPAREL, LLC, as a Borrower

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------

 

 

 

GUARANTORS:

CASUAL MALE RBT, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CAPTURE, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CASUAL MALE STORE, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CASUAL MALE RETAIL STORE, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CASUAL MALE DIRECT, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

THINK BIG PRODUCTS LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer




[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------

 

CMRG HOLDCO, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

 

DXLG WHOLESALE, LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CMRG APPAREL MANAGEMENT, INC., as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CMXL APPAREL, LP, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

CASUAL MALE (EUROPE), LLC, as a Guarantor

By:     /s/ Peter H. Stratton, Jr.
Name:Peter H. Stratton, Jr.
Title:Executive Vice President, Chief Financial Officer & Treasurer

 




[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------

 

AGENT:

 

bank of america, n.a., as Administrative Agent and as Collateral Agent

 

By:     /s/ Christine Hutchinson

Name:  Christine Hutchinson

Title:    Senior Vice President

 

 

 




[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------

 

LENDERS:

 

bank of america, n.a., as a Revolving Lender, a FILO Lender, L/C Issuer and
Swing Line Lender

By:     /s/ Christine Hutchinson

Name:  Christine Hutchinson

Title:    Senior Vice President

 




[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Lender and a FILO Lender

 

By:     /s/ Michael Watson
Name: Michael Watson
Title:   Authorized Signatory




[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------

 

 

Citizens BANK, N.A., as a Revolving Lender

By:     /s/ Michael Schwartz
Name:   Michael Schwartz
Title:     Vice President


[Signature Page to Third Amendment]

 

--------------------------------------------------------------------------------

 

ANNEX A

Exhibit F to Credit Agreement

Form of Borrowing Base Certificate

See attached.




Annex A

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Destination XL Group, Inc.

 

 

 

 

 

 

 

 

 

 

 

Revolver Borrowing Base Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email to: [  ]

 

 

 

Certificate No.

 

 

 

 

 

 

 

                    [  ]

 

 

 

Certificate Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

At Cost

 

Beginning Inventory as of:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add: Receiving/ Purchases

 

 

 

 

 

 

 

 

 

 

 

 

Add: Purchase Accrual (ASN)

 

 

 

 

 

 

 

 

 

 

 

 

Add: Reverse ASN Accrual

 

 

 

 

 

 

 

 

 

 

 

 

Add: Freight

 

 

 

 

 

 

 

 

 

 

 

 

Less: Net Sales @ Retail (memo only)

 

 

 

 

 

 

 

 

 

 

 

 

Less: Cost of Goods Sold @ Cost

 

 

 

 

 

 

 

 

 

 

 

 

Total Adds/ (Reductions)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

At Cost

 

Ending Inventory as of:

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: Shrinkage at Cost

 

 

 

 

 

 

 

 

 

 

 

 

Less: RTV Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Inventory

 

 

 

 

 

 

 

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOLV (101.73% Dec 16-EOM Sept/102.53% Oct-Dec 15)

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 

 

 

 

 

 

90.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Inventory Availability

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible LC Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOLV

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 

 

 

 

 

 

85.0

%

Total LC Inventory Availability

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In-Transit Inventory

 

 

 

 

 

 

 

 

 

 

 

 

 

Less: Ineligibles (>45 days from shipment)

 

 

 

 

 

 

 

 

-

 

Eligible In-Transit Inventory

 

 

 

 

 

 

 

 

 

 

-

 

NOLV

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 

 

 

 

 

 

80.0

%

Total In-Transit Inventory Availability

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Credit Card Receivables as of:

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 

 

 

 

 

 

90.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

Credit Card Receivables Availability

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Eligible Amazon Receivables as of:

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate

 

 

 

 

 

 

 

 

 

 

85.0

%

 

 

 

 

 

 

 

 

 

 

 

 

 

Amazon Receivables Availability (Capped at $8 million)

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Collateral Revolver Availability

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Availability Reserves:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex A

 

--------------------------------------------------------------------------------

 

Less Landlord Reserve: 2 months: PA, VA and Wash.

 

 

 

 

 

 

 

 

 

 

 

 

Less Gift Certificate Merchandise Credits

 

 

 

 

 

 

50%

 

 

-

 

Customer Deposits (TCM& Rochester)

 

 

 

 

 

 

100%

 

 

-

 

FILO Pushdown Reserve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Availability Reserves

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Revolver Availability (uncapped)

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum Revolver Availability ($125MM)

 

 

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AVAILABILITY CALCULATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beginning Principal Balance (revolver)

 

 

 

 

 

 

 

 

 

 

 

 

 

ADD:

 

Prior days advance

 

 

 

 

 

 

 

 

ADD:

 

Interest / Fees charged today

 

 

 

 

 

 

 

 

LESS:

 

Prior day's paydown

 

 

 

 

 

 

 

Ending principal balance (revolver)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ADD:

 

Outstanding Letters of Credit

 

 

 

 

 

 

 

Total loan balance and L/Cs prior to request

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Availability prior to today's request

 

 

 

 

 

 

 

 

 

 

 

 

 

ADVANCE REQUEST

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAY DOWN

 

 

 

 

 

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess Revolver Availability

 

 

 

 

 

 

-

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compliance with Covenant - Total Availability (after today's request) >= to the
greater of:

 

 

 

Minimum Required Total Revolver Availability

 

 

 

 

$

10,000,000

 

(a)

$

10,000,000

 

Minimum Excess Availability Compliance Event in effect

 

 

 

 

No

 

(b)

10.0% of Revolver Loan Cap (without giving effect to FILO Pushdown Reserve)

 

$

-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned, a Responsible Officer (as defined in the Credit Agreement
referred to below) of Destination XL Group, Inc. (the “Lead Borrower”),
represents and warrants that (a) the information set forth above and the
supporting documentation delivered in connection herewith have been prepared in
accordance with the requirements of that certain Seventh Amended and Restated
Credit Agreement dated as of May 24, 2018 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the "Credit Agreement") by,
among others, (i) the Lead Borrower, (ii) the Borrowers party thereto from time
to time, (iii) the Guarantors party thereto from time to time, (iv) the Lenders
party thereto from time to time, and (v) Bank of America, N.A., as
administrative agent and collateral agent (in such capacities, the “Agent”); (b)
no Default or Event of Default (as such terms are defined in the Credit
Agreement) has occurred and is continuing; and (c) all or a portion of the
advance requested hereby will be set aside by the Borrowers to cover 100% of the
Borrowers' obligation for sales tax on account of sales since the most recent
borrowing under the Credit Agreement.

 

 

 

Destination XL Group, Inc., as Lead Borrower

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

 

 

 

Annex A

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Destination XL Group, Inc.

 

 

 

 

 

 

 

FILO Borrowing Base Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email to: [  ]

 

Certificate No.

 

 

 

 

 

      [ ]

 

Certificate Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

At Cost

 

 

 

 

 

 

 

 

 

 

 

Eligible Inventory

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

NOLV

 

 

 

 

 

 

 

Advance Rate (10% through 12/31/2020, 7.5% through 5/24/2021, 5% thereafter)

 

 

 

10.0

%

 

 

 

 

 

 

 

 

 

 

FILO Inventory Availability

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

Eligible In-Transit Inventory

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

NOLV

 

 

 

 

 

 

 

Advance Rate (10% through 12/31/2020, 7.5% through 5/24/2021, 5% thereafter)

 

 

 

10.0

%

 

 

 

 

 

 

 

 

 

 

FILO In-Transit Inventory Availability

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

Eligible Credit Card Receivables

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

Advance Rate (10% through 12/31/2020, 7.5% through 5/24/2021, 5% thereafter)

 

 

 

10.0

%

 

 

 

 

 

 

 

 

 

 

FILO Credit Card Receivables Availability

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

Net Orderly Liquidation Value of Eligible Trade Names

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Advance Rate (50% through 12/31/2020, 45% through 5/24/2021, 40% through
5/24/2022, 35% thereafter)

 

 

 

50.0

%

 

 

 

 

 

 

 

 

 

 

FILO Trade Name Availability (capped at $4MM)

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

LESS: Availability Reserves relating to Eligible Trade Names

 

 

 

-

 

 

 

 

 

 

 

 

 

 

 

Total FILO Collateral Availability

 

 

$

-

 

 

 

 

 

 

 

 

 

 

 

FILO Loan Principal

 

 

$

15,000,000

 

 

 

 

 

 

 

 

 

 

 

FILO Pushdown Reserve

 

 

$

15,000,000

 

 

 

 

 

 

 

 

 

 

 

Annex A

 